         Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 1 of 7



                                  UNITED STATES DISTRICT COURT

                                    DISTRCT OF MASSACHUSETTS




                                                                                                        ......
EDWARD JONES,                                                                             c::,.C:
                                                                                          cr.i~
                                                                                                        c:::::,
                                                                                                       <=           --
                                                                                                                    ;z:
                PLAINTIFF                                                                ~2            0====
                                                                                                                    ("')
                                                                                                                   r-
                                                                                         c-,_,
                                                                                         -co           --===       m
           v.

LISA MITCHELi., MICHAEL DEVINE AND
                                                                                         -i;i:j

                                                                                        ""Tl._,
                                                                                        02:;
                                                                                        3i'.:C""'.)   ~
                                                                                                       - ~-
                                                                                                      t',)         ;:o-,,
                                                                                                                  ,, r-
                                                                                                                  U)rn
                                                                                                                  ot:J
                                                                                        >1::-:,                   "7"7
JOHN F. CAMELO                                                            CASE No. 16-~666-1:i"s                  22
                                                                                       --,            ln          n
                                                                                                      0           rn
                 DEFENDANT'S.




                        PLAINTIFF'S STATEMENT OF UNDISPUTED MATERIAL FACTS




 I Edward Jones, pro-se Plaintiff, in the above entitled action. Submits this Statement of Undisputed

Material Facts in support of his Motion For Summary And Declaratory Judgement.




   1.   I am the Plaintiff in the above entitled action. "Dk #17 First Amended Complaint''.


   2. All information presented by me, in Summary and Declaratory Judgement Motion and


        Memorandum of law: In Support of Motion For Summary And Declaratory Judgement,


        Is true and correct to the best of my knowledge and belief. "Dk #138 Plaintiffs Motion For


        Summary And Declaratory Judgement"; See Exhibit #(s) 20, 21, 52


   3.   A stated in my First Amended Complain, I am the person who was sexually harassed, abused,



pg. 1
       Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 2 of 7



       And, traumatized by Vernon Thompson in 2015. "Dk# 17 First Amended Complaint, Para #(s)

       17, 18, 19, 20, 24, 28 and 43.9



  4.   Such sexual harassm~nt, abuse, and, traumatization resulted in and caused psychological

       harm. Dk# 17 First Amended Complaint, Para #(s) SO; See also Plaintiffs .Memorandum

       Of Law: In Support Of Motion For Summary And Declaratory Judgement, Pages 22-26,

       50-53: See also Exhibit #(s) 4-Grievance #83803, 11- Correspondence From Mitchell/Re:

       Response To Plaintiff Reporting Sexual Harassment, 21-Affidavit Of Adam Parker, 54 -

       November 2015 Mental Health Treatment Plan, 66 - September 26, 2015 Mental Health

       Progress Notes of Todd Derbyshire, 67 - October 5, 2015 Mental Health Progress Notes

       Of Ms. Martino-Fleming, 68- October 8, 2015 Mental Health Progress Notes Of Ms.

       Martino-Fleming, 69- October 20, 2015 Mental Health Progress Notes Of Ms. Martino-

       Fleming, 73-Aids Test, 76-Affidavit Of Arthur Davis, 99 - Email To Ms. Lenita Richardson,

       100- Psychiatric Progress Notes Of Dr. Nagaraj Uddhandi, 101- Psychiatric Progress Notes

       Of Dr. Nagaraj Uddhandi, 102 - Psychiatric Progress Notes Of Dr. Nagaraj Uddhandi, 145-

       Deposition Of Ms. Martino-Fleming, 147 - Response To court's April 19, 2019 Deposition

       Order Of Ms. Martino-Fleming.n




  5.   As stated in my First Amended Complaint, I am the person who was stabbed by Vernon

       Thompson with a folk on October 24, 2015. "Dk# 17 First Amended Complaint, Para #(s)

       28 and 29."




pg.2
        Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 3 of 7



   6.   Such injury received from the stabbing, resulted in and caused physical pain and nerve damage.

        "Dk #17 First Amended Complaint, Para #(s) 29.n




   7.   Such injuries received from the stabbing, resulted in and caused months of medical and

        physical Therapy attention. "Dk #139 Plaintiffs Memorandum Of Law: In Support Of Motion F

        For Summary And Declaratory Judgement, Para #(s) 19-21: See also Exhibit(s) 109- Medical

        Progress Notes For Right Hand Injury, 110- Medical Progress Notes, 111- Physical Therapy

        Consult Form, And, 112 - Physical Therapy progress Notes.n




   8.   Such injuries r~ceived from the stabbing, resulted in and caused injuries that, still, causes

        Trimmers, pain and difficulties with motor movements. "Dk #139 Plaintiffs Memorandum Of

        Summary And Declaratory Judgement, Para #(s) 20. n




  9.    Such injuries received from the stabbing, resulted in and caused physical harm Experienced

        as a direct result of Defendant's knowledge of Thompson being a threat and their

        failure to protect Jones. "Dk #139 Plaintiff's Memorandum Of Law: In Support Of Motion

        For Summary And Declaratory Judgement, Para #(s) 34-50; See Exhibit(s): 4 - Grievance #

        83803, 5 - grievance Officer's Decision (83803), 11- Mitchelrs Response To Sept. 2015

        Correspondence, 20 -Affidavit Of Randy Williams, 21- affidavit Of Adam Parker, 52 -

        Affidavit Of Denilo Lopes, 61- Mitchell's Response To Plaintiff's Correspondence To

        Commissioner Higgins-O'Brien, 90 - Mental Health Progress Notes Of Ms. Martino-Fleming

        141- Mitchell's Deposition (Pg 10, 17,28, 29, 33 and 35), 142- Letter To Mitchell From

        Grievance Officer, 143 - Email To Mitchell, 145(Pg 1, 2 And 3)- Vanessa Martino-Flemming's

        Response To Court's April 19, 2019 Deposition, 148 - (Pg(s) 15, 25, 27, 33 and 35)- Camelo




pg.3
       Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 4 of 7



       Deposition, 149 (Pg(s) 8, 10, 15, 16, and 17)- Devine Deposit




10.    Such injuries received from the sexual harassment, resulted in and caused psychological

       Harm experienced as a direct result of Defendant's failure to protect Jones. "Dk #139 Plaintiffs

       Memorandum Of Law: In support Of Motion For summary And Declaratory Judgement, Para

       #(s) 22-26; See also, Exhibit(s): 54 (Pg 4) - Mental Health Treatment Plan Of Ms. Martino-

       Fleming, 67 - Mental Health Progress Notes Of Ms. Martino-Fleming, 90- Mental Health

       Progress Notes Of Ms. Martino-Fleming, 102(Pg 1)- Psychiatry Progress Notes Of Dr.

       Uddhandi, 113(Pg 1)- Psychiatric Progress Notes Of Dr. Uddhandi, 145 (Pg(s) 1,2 and 3- Ms.

       Vanessa Martino-Fleming response To Court's April 19, 2019 Deposition Order, 147 -

                                                      0
       Deposition Of Ms. Vanessa Martino-Fleming.




 11.   Such physical and psychological harm experienced in para #{s} 3, 4, 5, 6, 7, 8, 9, and, 10 above

       Was caused as a direct result of Defendant's failure to adhere to and/or follow policies,

       Procedures, rules, guidelines, and/or, regulations 103 CMR 420, 103 DOC 426 and 103 DOC

       519. "Dk #139 Plaintiffs Memorandum Of Law: In Support Of Motion For Summary And

       Declaratory Judgement, Para #(s) 35-40; See also, Exhibit(s) 140 -103 CMR 420 Inmate

       Classification, 134- Male Objective Point Based Classification Manual, 96- Sexually

       103 DOC 519 Abusive Behavior Prevention And Intervention Policy, 98 -103 DOC 426

       Inmate Conflict Policy, 121- Response From Deputy superintendent/Re: "Active Enemy."




 12.   As a result of Defendant's failure to adhere to and/or follow policies, procedures, rules,




pg.4
        Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 5 of 7



        Guidelines, and/or, regulations in Sexually Abusive Behavior Prevention And Intervention

        Policy (103 DOC 519), Jones was subjected to unnecessary PREA investigations. "Dk #139

        Plaintiff's Memorandum Of law: In Support Of Motion For Summary And Declaratory

        Judgement, Pag#(s) 53-72."



 13.    Being subjected to unnecessary PREA investigations resulted in, and caused, an exacerbation of

        PTSD and psychological traumatization. "Dk #139 Plaintiff's Memorandum Of law: In Support

        Of Motion For Summary And Declaratory Judgement: See also, Exhibit(s) 54- Mental Health

        Treatment Plan Of Ms. Martino-Fleming, 66- Mental Health Progress Notes Of Todd

        Derbyshire, 67 - Mental Health Progress Notes Of Ms. Martino-Fleming, 147 - Deposition Of

        Ms. Martino-Fleming."




 14.    Defendant's Mitchell, Devine, and Camelo was well aware that a serious risk of harm existed.

        "Dk #139 Plaintiffs Memorandum Of law: In Support Of Motion For Summary And

         Declaratory Judgement, Para #(s) 34-53; See also, Exhibit(s) 4 and 5 - Grievance #83803

         and Grievance Officer's Decision, 11- Sept. 25, 2015 Correspondence To Mitchell From Jones

         (Para #(s) 4 and 6), 20- Affidavit Of Inmate Randy Williams, 21-Affidavit Of Inmate Adam

         Parker, 52-Affidavit Of Inmate Danilo Lopes, 141(Pg 28) -·Mitchell Deposition, 142 -

         Grievance Officer's Email To Mitchell, 145(Pg 1-3) - Ms. Martino Fleming's Response

        To Court's April 19, 2019 Deposition Order, 148(Pg 15, 27 and 25)- camelo Deposition,

         149(Pg 8, 10, 15, 16 and 17)- Devine Deposition."




pg. 5
       Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 6 of 7



 15.   I, further state that, on or about January 4, 2019; I forwarded a personal email to a friend of

       mine name Lenita Richardson. uok #139 Plaintiff's Memorandum Of law: In Support Of

       Motion For summary And Declaratory Judgement, Page #(s) 4-7; See also, Exhibit 99- ·

       Email To Ms. Lenita Richardson.a




 16.   I, did not give permission to any DOC officials to disseminate the contents of the email to

       anyone other than whom the email was addressed to. 0 Dk #139 Plaintiffs Memorandum

       Of Law: In Support Of Motion For summary And Declaratory Judgement, Page #(s) 4-7.n




 17.   Ms. Lenita Richardson did not give permission to anyone to disseminate the contents of the

       email to anyone either. uDk #139 Plaintiffs Memorandum Of Law: In Support Of Motion For

       summary And Declaratory Judgement, Page #(s) 4-7.n




 18.   Department of Correction mail regulations, promulgated by way of legislative grant of power,

       Did not give, authorize, or, allow any DOC official or administrative the permission to

       Disseminate the contents of the January 4, 2019 email that I forwarded to Ms. Lenita

       Richardson other than to Ms. Lenita Richardson. uok #139 Plaintiff's Memorandum Of Law:

       In Support Of Motion For Summary And Declaratory Judgement, Page #(s) 4-7."




 19.   A dissemination of the January 4, 2019 email, without myself or Ms. Richardson's permission

       was a violation Of my first and fourth amendment rights. uok #139 Plaintiff's Memorandum Of

       Law: In Support Of Motion For Summary And Declaratory Judgement, Page #(s) 6."




pg.6
         Case 1:16-cv-11666-LTS Document 166 Filed 11/21/19 Page 7 of 7



 20.    A seizure of the January 4, 2019 email was a violation of my fourth amendment rights, and, I did

        Not authorize anyone permission to seize the January 4, 2019 email. uDk #139 Plaintiffs

        Memorandum Of law: In Support Of Motion For Summary And Declaratory Judgement, Page

        #(s}S-6.n




DATE: 11-18-19




                                           RESPE,;JFULLY SUBMITTED,




                                           Edward Jones, Pro-Se

                                           69 East Main Street

                                           Norton, Mass 02766

                                           Email: ej4431120@gmail.com




                                       CERTIFICATE OF SERVICE




pg. 7
